IN THE SUPREME COURT OF IOWA
                            No. 17–1415

                      Filed February 23, 2018


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

SEAN JOSEPH BARRY,

      Appellant.


      On appeal from the report of the Iowa Supreme Court Grievance

Commission.



      An attorney appeals a report of the grievance commission

recommending we suspend his license to practice law in this state.

LICENSE SUSPENDED.



      David L. Brown of Hansen, McClintock & Riley, Des Moines, for

appellant.


      Tara van Brederode and Susan A. Wendel, Des Moines, for

appellee.
                                       2

WIGGINS, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against an attorney, alleging numerous violations of the Iowa

Rules of Professional Conduct in the attorney’s representation of a client

in a dissolution proceeding.          For fourteen months, the attorney

misrepresented the status of the dissolution proceeding to his client and

his client’s brothers.     Moreover, the attorney prepared a fraudulent

dissolution decree, to which he attached a signature page bearing a

judge’s signature from a different case. A division of the Iowa Supreme

Court Grievance Commission found the attorney’s conduct violated our

ethical rules.

      Based on the attorney’s violation of our rules, the commission

recommended we suspend his license to practice law for eighteen

months.    On our de novo review, we find the attorney violated the

provisions of our rules.       However, we disagree with the length of the

recommended suspension. We suspend the attorney’s license to practice

law indefinitely with no possibility of reinstatement for one year from the

date of filing this opinion.

      I. Scope of Review.

      We review attorney disciplinary proceedings de novo.            Iowa

Supreme Ct. Att’y Disciplinary Bd. v. West, 901 N.W.2d 519, 522 (Iowa

2017).    The Board must prove ethical violations by a convincing

preponderance of the evidence. Id. “A convincing preponderance of the

evidence is more than the typical preponderance standard in a civil case

but less than proof beyond a reasonable doubt.” Id. We may impose a

greater or lesser sanction than what the commission has recommended

upon proof of an ethical violation. Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Vandel, 889 N.W.2d 659, 662 (Iowa 2017). “While we respectfully
                                     3

consider the commission’s findings and recommendations, they are not

binding on us.” Id.

      II. Background Facts and Proceedings.

      On February 7, 2017, the Board filed a complaint against Sean

Barry alleging multiple ethical violations in his representation of Richard

Miller in a dissolution proceeding.       The Board filed an amended

complaint on June 5.

      On June 30, the Board and Barry filed a stipulation pursuant to

Iowa Court Rule 36.16, wherein the parties waived a formal hearing on

the matter and agreed to the facts, rule violations, and mitigating and

aggravating circumstances. The commission approved and accepted the

parties’ joint stipulation.

      Stipulations of facts bind the parties.     Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Nelson, 838 N.W.2d 528, 532 (Iowa 2013).            We

construe factual stipulations “with reference to its subject matter and in

light of the surrounding circumstances and the whole record, including

the state of the pleadings and issues involved.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Gailey, 790 N.W.2d 801, 803–04 (Iowa 2010) (quoting

Graen’s Mens Wear, Inc. v. Stille-Pierce Agency, 329 N.W.2d 295, 300

(Iowa 1983)).    Because the authority to license and sanction lawyers

rests with us, we are not “bound by a stipulation of a violation or of a

sanction in reaching our final decision in a disciplinary case.” Id. at 804.

Based on the stipulation of the parties and our de novo review of the

record, we make the following findings of fact.

      Barry has practiced law in Iowa since April 2008. He also has a

license to practice law in Colorado.       However, the Colorado court

suspended his Colorado license on May 1, 2012, for nonpayment of his

inactive fee. His Colorado license is currently under suspension.
                                     4

      At the time of the alleged misconduct, Barry practiced law as a

partner in the law office of Montgomery, Barry, Bovee & Barry, which is

located in Spencer. In May 2014, Miller hired Barry to represent him in

dissolving his marriage.    Barry met with Miller and a couple of his

brothers to obtain all the relevant information to draft Miller’s dissolution

petition and stipulation. Barry prepared the documents, both of which

Miller signed on May 27.       That same day, Barry notarized Miller’s

signature on the dissolution petition. Barry never filed the petition with

the court and failed to have the petition served on Miller’s wife.

      On August 29, Barry notarized a power of attorney that he had

prepared for Miller in which Miller designated his brothers as agents with

general authority to act on his behalf.

      From May 27, 2014, to the end of July 2015, when Miller or his

brothers asked about the status of the dissolution, Barry repeatedly lied

to them that he had filed the dissolution petition.       On one occasion,

Barry falsely informed one of the brothers that he had Miller’s wife served

and she had twenty days to answer.        After the end of the twenty-day

period to answer, the brother asked about the next step, to which Barry

falsely informed him that Miller could seek a default judgment.          The

brother continued to request updates from Barry on the status of the

dissolution.   Barry either failed to return the brother’s phone calls or

falsely informed him the matter was progressing.

      At a meeting, when Miller and his brothers expressed their

concerns about the prolonged dissolution process, Barry knowingly failed

to advise them that he had not yet filed the dissolution petition or served

it on Miller’s wife. After this meeting, they requested updates from Barry

almost daily. Barry either failed to respond to the requests for updates
                                     5

or, when he did respond, continued to misrepresent the status of the

dissolution.

      In January 2015, Miller’s other brother went to Barry’s office,

seeking a status update on the dissolution. Despite knowing he had not

filed the petition, Barry falsely informed the brother “the Judge had

signed the Decree, but there was a delay in getting them recorded.”

      On or about July 8, the same brother went to Barry’s office to

request copies of the decree. Barry gave the brother a document that

Barry misrepresented as a copy of an original dissolution decree that

dissolved Miller’s marriage.    To create this fraudulent decree, Barry

copied a signature page from an order setting a hearing in an unrelated

case bearing Judge Patrick M. Carr’s signature. He altered the case title

and the case number on this signature page.         Without Judge Carr’s

knowledge or authorization, Barry attached the signature page to the

fraudulent decree. He inserted the file-stamp data “E-FILED 2015 JAN

14 11:33 AM CLAY — CLERK OF DISTRICT COURT” on the top of all

four pages of the fraudulent decree. Barry also inserted the case number

to the first page of the fraudulent decree.

      On July 27, members of Miller’s family went to the office of the

Clay County Clerk of Court to search for the records relating to Miller’s

dissolution of marriage. The staff of the clerk’s office could not locate

Miller’s dissolution decree in the court records.    The staff contacted

Barry’s law office and, in Barry’s absence, spoke with other members of

the law office to inquire about the dissolution case.          The staff

subsequently sought assistance from the electronic data management

system support office in Des Moines concerning the fraudulent decree

Barry had presented to the Miller family.
                                           6

      On July 30, the clerk emailed Chief Judge Duane E. Hoffmeyer to

inform him of the situation. Chief Judge Hoffmeyer called the Board and

subsequently provided affidavits from the Clay County Clerk of Court, a

letter from the Miller family, and a copy of the forged decree. In a letter

dated August 6, Barry reported his ethical violations for neglecting the

dissolution matter and engaging in dishonest conduct.

      Based on Barry’s conduct, the Board alleged six violations of the

Iowa Rules of Professional Conduct—(1) 32:1.3 (lack of diligence);

(2) 32:1.4(a)(3) (failure to keep client reasonably informed); (3) 32:1.4(a)(4)

(failure to promptly comply with reasonable requests for information);

(4) 32:8.4(b)    (criminal   act    that       reflects   adversely    on   honesty,

trustworthiness, or fitness as a lawyer); (5) 32:8.4(c) (conduct involving

dishonesty,     fraud,   deceit,   or   misrepresentation);      and    (6) 32:8.4(d)

(conduct prejudicial to the administration of justice).

      On September 5, 2017, the commission entered its findings of fact,

conclusions of law, and recommendation. The commission found Barry

violated all the rules alleged in the Board’s complaint and recommended

an eighteen-month suspension of Barry’s license. Barry appealed. We

discuss additional facts as needed.

      III. Ethical Violations.

      A. Lack of Diligence—Rule 32:1.3. This rule provides, “A lawyer

shall act with reasonable diligence and promptness in representing a

client.” Iowa R. Prof’l Conduct 32:1.3. An attorney must “handle a client

matter in a ‘reasonably timely manner.’ ”             Vandel, 889 N.W.2d at 667

(quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797 N.W.2d 591,

598 (Iowa 2011)). “[W]hen an attorney fails to appear at scheduled court

proceedings, does not make the proper filings, or is slow to act on

matters[,]” the attorney violates rule 32:1.3. Nelson, 838 N.W.2d at 537.
                                      7

      Barry failed to exercise due diligence by never filing the completed

dissolution petition despite the lapse of fourteen months. Barry had all

the necessary information to draft the petition and stipulation.       Miller

signed both documents, and Barry notarized Miller’s signature on the

petition. Thus, to commence the dissolution process, all Barry had to do

was simply file the petition. Barry admitted in his letter to the Board

that Miller’s dissolution case was “simple” because there were no

children and no assets of any significant value. Yet he failed to file the

petition.

      In Iowa Supreme Court Attorney Disciplinary Board v. Weiland, we

held a lawyer violated rule 32:1.3 because he delayed filing a dissolution

petition for four months.     885 N.W.2d 198, 208–09 (Iowa 2016).           It

logically follows that Barry’s wholesale failure to file the petition violates

the rule.

      Barry’s lack of diligence extended the case into a fourteen-month

ordeal when it could have been resolved much sooner. Miller eventually

retained new counsel who completed the dissolution in less than six

months. Accordingly, the Board proved by a convincing preponderance

of the evidence that Barry violated rule 32:1.3.

      B. Keep Client Reasonably Informed—Rule 32:1.4(a)(3). This

rule requires an attorney to “keep the client reasonably informed about

the status of the matter[.]” Iowa R. Prof’l Conduct 32:1.4(a)(3). Barry not

only failed to reasonably inform the Millers about the status of the

dissolution but also misled them about the filing status of the petition

and service of process on Miller’s wife. See Weiland, 885 N.W.2d at 209

(holding the attorney failed to keep his client updated about the status of

the client’s dissolution and made misrepresentations about the filing

status of the petition and service of process on the client’s spouse).
                                     8

Moreover, Barry created and presented a fraudulent dissolution decree to

the Millers. Instead of keeping them reasonably informed, Barry actively

misinformed.      We   conclude the Board proved by a            convincing

preponderance of the evidence that Barry violated rule 32:1.4(a)(3).

      C. Promptly      Comply      with      Reasonable     Requests     for

Information—Rule 32:1.4(a)(4).           This rule requires a lawyer to

“promptly comply with reasonable requests for information[.]”       Iowa R.

Prof’l Conduct 32:1.4(a)(4).    “A lawyer’s regular communication with

clients will minimize the occasions on which a client will need to request

information concerning the representation.” Id. r. 32:1.4 cmt. 4. “When

a client makes a reasonable request for information,” this rule “requires

prompt compliance with the request, or if a prompt response is not

feasible, that the lawyer, or a member of the lawyer’s staff, acknowledge

receipt of the request and advise the client when a response may be

expected.” Id.

      From May 27, 2014, to the end of July 2015, when Miller or his

brothers repeatedly asked about the status of the dissolution, Barry

failed to communicate to them that he had not filed the petition and had

not served it on Miller’s wife.          Clearly, because Barry failed to

communicate regularly with the Millers, they repeatedly requested

information concerning the prolonged delay in the dissolution process.

      In response to one of Miller’s brother’s reasonable request for

information, Barry told him Miller’s wife had been served and had twenty

days to answer instead of informing him of the delay in filing or, rather,

nonfiling. See Weiland, 885 N.W.2d at 210 (finding the attorney violated

rule 32:1.4(a)(4) for lying to his client that he had filed the petition when

the client asked for an update and for continuing to mislead her by

blaming the delay on the process server). When the brother asked about
                                      9

the next step after twenty days had elapsed, Barry misled him by

explaining the process for obtaining a default judgment instead of telling

him the truth.

      Moreover, the Millers went to Barry’s office to convey they were

upset with the long delay in the whole process. They requested updates

almost daily thereafter. Barry continued to mislead them by creating a

fraudulent dissolution decree. Based on the foregoing, we find the Board

proved by a convincing preponderance of the evidence that Barry violated

rule 32:1.4(a)(4).

      D. Criminal       Act   that   Reflects   Adversely   on   Honesty,

Trustworthiness, or Fitness as a Lawyer—Rule 32:8.4(b).          This rule

prohibits a lawyer from “commit[ting] a criminal act that reflects

adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer

in other respects[.]”     Iowa R. Prof’l Conduct 32:8.4(b).      “It is the

commission of a criminal act reflecting adversely on a lawyer’s fitness to

practice law, not the act of getting caught committing a crime, which

constitutes a violation of this rule.” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Taylor, 887 N.W.2d 369, 378 (Iowa 2016). Thus, even if the state

has not charged, or the court has not convicted, the lawyer of a crime,

the lawyer does not necessarily escape the ambits of rule 32:8.4(b). Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Lustgraaf, 792 N.W.2d 295, 299

(Iowa 2010).

      The Board found that Barry violated rule 32:8.4(b). In its amended

complaint, it cited to Iowa Code section 715A.2.       Iowa Code section

715A.2(1) states,
             1. A person is guilty of forgery if, with intent to
      defraud or injure anyone, or with knowledge that the person
      is facilitating a fraud or injury to be perpetrated by anyone,
      the person does any of the following:
                                    10
           a. Alters a writing of another without the other’s
      permission.

            b. Makes, completes, executes, authenticates, issues,
      or transfers a writing so that it purports to be the act of
      another who did not authorize that act, or so that it purports
      to have been executed at a time or place or in a numbered
      sequence other than was in fact the case, or so that it
      purports to be a copy of an original when no such original
      existed.

            c. Utters a writing which the person knows to be
      forged in a manner specified in paragraph “a” or “b”.

            d. Possesses a writing which the person knows to be
      forged in a manner specified in paragraph “a” or “b”.

Iowa Code § 715A.2(1)(a)–(d) (2015).

      Iowa Code section 715A.2(2) provides,
           2. a. Forgery is a class “D” felony if the writing is or
      purports to be any of the following:

             ....

            (3) A check, draft, or other writing which ostensibly
      evidences an obligation of the person who has purportedly
      executed it or authorized its execution.

             ....

Id. § 715A.2(2)(a)(3).
      The evidence in the stipulation is sufficient to show Barry

committed forgery pursuant to section 715A.2.        Barry knowingly and

intentionally created a fraudulent dissolution decree and presented it to

the Millers as an original decree signed by a judge without the judge’s

authority or knowledge. Barry attached the judge’s signature page from

another case to the decree, changed the case title and case number on

the signature page, inserted the case number on the first page of the

decree, and inserted file-stamp data to all four pages of the decree.
                                     11

        Barry’s crime of forgery reflects adversely on his honesty,

trustworthiness, and fitness as a lawyer, even if the authorities never

charged him with the crime. See Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Stowe, 830 N.W.2d 737, 743 (Iowa 2013) (“We have previously

recognized the crime of forgery, by its very nature, reflects adversely on

an attorney’s fitness to practice law.”). We therefore find on our de novo

review the Board proved by a convincing preponderance of the evidence

Barry violated rule 32:8.4(b).

        E. Conduct       Involving   Dishonesty,   Fraud,     Deceit,   or

Misrepresentation—Rule 32:8.4(c).         This rule prohibits an attorney

from “engag[ing] in conduct involving dishonesty, fraud, deceit, or

misrepresentation[.]”     Iowa R. Prof’l Conduct 32:8.4(c).   “Honesty is

necessary for the legal profession to function.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Haskovec, 869 N.W.2d 554, 560 (Iowa 2015). We take

rule 32:8.4(c) violations very seriously. Weiland, 885 N.W.2d at 211.

        Misrepresentation requires a level of scienter that is more than

negligent behavior or incompetence. Id. Instead, “the key question we

must answer is whether the effect of the lawyer’s conduct is to mislead

rather than to inform.” Id. at 211–12 (quoting Haskovec, 869 N.W.2d at

560).

        Here, Barry knowingly and intentionally misrepresented to the

Millers that he had filed the dissolution petition when in fact he had not

filed such a petition.    To continue with the guise that the dissolution

process was underway, Barry told one of Miller’s brother that Miller’s

wife had been served and had twenty days to answer, all while knowing

he had not filed the petition. When the brother followed up with Barry

after twenty days had passed, Barry lied about being able to obtain a

default judgment.
                                    12

      When Miller’s other brother went to Barry’s office seeking

information on the status of the case, Barry told him a judge had signed

the decree but there was a delay in getting it recorded. To bury the truth

even further, Barry created a fraudulent dissolution decree by attaching

a signature page with the judge’s signature from a different case,

changing the case title and case number on the signature page, inserting

the case number on the first page of the decree, and inserting file-stamp

data to each of the four pages of the decree. See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Thompson, 732 N.W.2d 865, 867 (Iowa 2007) (“Forging

a signature involves dishonesty, fraud, deceit, and misrepresentation.”).

      Based on the foregoing, we agree with the commission and find the

Board proved that Barry violated rule 32:8.4(c) by a convincing

preponderance of the evidence.

      F. Conduct Prejudicial to the Administration of Justice—Rule

32:8.4(d).   This rule prohibits an attorney from “engag[ing] in conduct

that is prejudicial to the administration of justice[.]”     Iowa R. Prof’l

Conduct 32:8.4(d).    Actions that “violate well-understood norms and

conventions of the practice of law and hamper the efficient and proper

operation of the courts will generally constitute a violation of this rule.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Liles, 808 N.W.2d 203, 206

(Iowa 2012).

      Barry undoubtedly delayed court proceedings because his charade

lengthened the dissolution process for months on end.         Moreover, he

caused court personnel to invest time and energy in searching court

records, verifying cases, and investigating the matter. See Iowa Supreme

Ct. Att’y Disciplinary Bd. v. McGinness, 844 N.W.2d 456, 463 (Iowa 2014)

(stating a lawyer violates rule 32:8.4(d) when his or her misconduct
                                          13

wastes judicial resources).            Accordingly, the Board proved by a

convincing preponderance of the evidence Barry violated rule 32:8.4(d).

        IV. Sanction.

        In determining the appropriate sanction, we engage in a fact-based

analysis and consider a number of factors, such as “the nature of the

underlying violation, need to deter, public protection, protection of the

reputation of the legal profession, and the [lawyer]’s fitness to practice

law.”    Thompson, 732 N.W.2d at 867.                We also take into account

mitigating and aggravating circumstances.               Id.   There is no general

disciplinary standard for a particular type of attorney misconduct;

however, we are concerned with maintaining some degree of uniformity

throughout our disciplinary cases.                See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Clauss, 711 N.W.2d 1, 4 (Iowa 2006). Yet this concern

should not run afoul of “the particular facts in each case [which

ultimately] drive the resulting discipline.” Thompson, 732 N.W.2d at 867.

        Although we do not condone Barry’s lack of diligence and other

violations of our ethical rules, we agree with the commission that the

forging of a court order is the most egregious of his violations. See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Grotewold, 642 N.W.2d 288,

294 (Iowa 2002) (stating “misrepresentation [was] the most serious

violation in [the] case” among the violations); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Clauss, 530 N.W.2d 453, 454 (Iowa 1995)

(noting the commission found violations in relatively minor matters but

choosing to pass on these violations because of the seriousness of other

violations,    such    as    forging    a      signature).     “The    concept     of

[misrepresentation] is repulsive to our system of justice and its very

presence      within   our   profession     supports     serious   discipline . . . .”

Grotewold, 642 N.W.2d at 294.
                                      14

      Sanctions for attorney misconduct involving misrepresentation

generally range from a public reprimand to a three-year suspension. In

some cases, we found a public reprimand sufficient for attorney

misconduct involving false instruments or forgery. See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Newman, 748 N.W.2d 786, 787–89 (Iowa 2008)

(publicly reprimanding an attorney with no prior disciplinary record who

forged a judge’s signature on an approved-but-unsigned order and filed it

with the court); Comm. on Prof’l Ethics & Conduct v. Roberts, 312 N.W.2d
556, 557–58 (Iowa 1981) (publicly reprimanding an attorney who misled

the court by forging his client’s signature on an affidavit and filing the

affidavit with the court).   However, we also suspended an attorney for

sixty days.   See Liles, 808 N.W.2d at 205, 207 (imposing a sixty-day

suspension where an attorney, who had received a prior public

reprimand for a different ethical violation, forged the signature of one of

the witnesses on a will and filed it for probate).

      In   other   cases, we      imposed    six-month   suspensions.     See

McGinness, 844 N.W.2d     at    459–60,    467    (imposing   a   six-month

suspension where an attorney fabricated certificates of service to

corroborate his lie that he had served discovery requests on opposing

counsel and continued to lie during the district court’s hearing on the

opposing counsel’s sanctions motion); Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Lesyshen, 585 N.W.2d 281, 286, 288 (Iowa 1998)

(suspending an attorney’s license for six months because, in addition to

neglecting her client’s lawsuit and having a prior public reprimand, the

attorney forged her client’s signature to the supplemental answers to

interrogatories and falsely notarized the signature); Comm. on Prof’l

Ethics & Conduct v. Bauerle, 460 N.W.2d 452, 453–54 (Iowa 1990)

(imposing a six-month suspension where an attorney blindly followed his
                                      15

client’s instructions to backdate several documents and falsely notarized

signatures).

      In Iowa Supreme Court Board of Professional Ethics & Conduct v.

Rylaarsdam, we suspended an attorney’s license for six months for

mainly two instances of fraud, among other violations. 636 N.W.2d 90,

91–93 (Iowa 2001). The attorney forged both of his clients’ signatures on

a petition to sell a shed belonging to an estate and forged one client’s

signature on two documents admitting claims filed in the estate. Id. at

91.   Other than the forged signatures, the substance of all three

documents was true. Id. The attorney then misrepresented to his clients

that he had closed the estate. Id. One of the clients subsequently hired

him for a different estate. Id. For this estate, the attorney completed a

blank letter-of-appointment form and embossed the clerk of court’s seal

on it without knowledge or consent of the clerk.               Id.   He then

misrepresented to his client that the estate had been opened. Id. After

considering the attorney’s cooperation with the Board, acknowledgment

of both his ethical misconduct and necessity of a sanction, sincere

remorse, depression, and lack of a prior disciplinary record, we

concluded a six-month suspension was appropriate. Id. at 91–93.

      Here, Barry’s misconduct went beyond lying to his clients.           Like

the   attorney    in   Rylaarsdam,   “in   an   even   more   calculated   and

unscrupulous attempt to hide his neglect, [Barry] falsified a court

document.”       Id. at 93.   However, even worse than the attorney in

Rylaarsdam who forged his clients’ signatures, Barry forged a judge’s

signature by attaching a signature page bearing the judge’s signature

from a different case to a fraudulent dissolution decree. See Thompson,
732 N.W.2d at 868 (stating “a lawyer may feel a false sense of

justification as a representative agent” when forging his or her client’s
                                    16

signature but it is more questionable that “a lawyer could ever possess

even a momentary sense of justification in forging the signature of a

judge on a court order”).

      In some cases, we imposed a harsher sanction than that imposed

in Rylaarsdam and concluded three years was the appropriate length.

See In re Rickabaugh (Rickabaugh I), 661 N.W.2d 130, 130–31, 133 (Iowa

2003) (per curiam) (suspending an attorney’s license for three years for

misconduct including fabricating the pleadings and forging a judge’s

signature); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Hansel, 558
N.W.2d 186, 192 (Iowa 1997) (imposing a three-year suspension for

conduct that included knowledge of a forgery); Clauss, 530 N.W.2d at

454–55 (imposing a three-year suspension where a lawyer with a past

disciplinary record forged his wife’s signature on a return of service,

notarized the forged signature, and falsely stated under oath that his wife

had signed the return in his presence); see also Comm. on Prof’l Ethics &

Conduct v. Wenger, 469 N.W.2d 678, 679, 681 (Iowa 1991) (suspending a

lawyer’s license for three years because the lawyer offered false evidence

and gave false testimony while under oath at a disciplinary hearing).

      In some circumstances, we disbarred attorneys from the practice of

law in this state.    See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Rickabaugh (Rickabaugh II), 728 N.W.2d 375, 382 (Iowa 2007); see also

Stowe, 830 N.W.2d at 741, 743 (revoking an attorney’s license for forging

his client’s signature on two checks the attorney had stolen to transfer

funds into his personal bank account and factoring into our disbarment

decision the combination of the felony forgery convictions and conversion

of client funds).

      In Rickabaugh II, we revoked the license of the same attorney who

was under scrutiny in Rickabaugh I. 728 N.W.2d at 382. Among other
                                      17

serious ethical infractions, the attorney forged his client’s signature on a

court document, despite his previous discipline in Rickabaugh I for

fabricating the pleadings and forging a judge’s signature. Id. In light of

multiple violations of our disciplinary rules and his “blatant disregard for

his duty as an attorney to be honest and truthful[,]” we held disbarment

would best serve both the public at large and the legal profession in

particular. Id.

      In the instant case, the commission weighed two cases that they

found were most similar to Barry’s conduct concerning the forged

dissolution decree: Rickabaugh I, 661 N.W.2d 130, and Thompson,

732 N.W.2d 865. In Rickabaugh I, we suspended an attorney’s license to

practice law in Iowa for three years. 661 N.W.2d at 133. The Nebraska

Supreme Court had disbarred the attorney after finding he accepted a

legal matter he was not competent to handle, neglected the matter, failed

to keep his clients advised of developments in the case, created

fraudulent pleadings, and forged a judge’s signature. Id. at 130–31. We

issued a reciprocal discipline notice and order to which the attorney

objected. Id. at 130.

      In our review of the case, we accepted the factual findings from the

Nebraska proceeding as conclusive.         Id. at 131.   We stated, “When

combined with other serious misconduct, tendering a false document to

the court may warrant disbarment in Iowa.” Id. at 133. However, we

reasoned the “[attorney’s] action, fortunately, fell short of such fatal

misconduct.”      Id.   We weighed into our decision the “minor mitigating

factor” that “there was no case in which to file the forged document”

because of the attorney’s neglect.         Id.   After considering similar

misconduct by other Iowa lawyers, we suspended the attorney’s license

for three years. Id.
                                     18

       In Thompson, we suspended an attorney’s license to practice law in

Iowa for nine months. 732 N.W.2d at 869. An assistant county attorney

prepared an order for hearing on the motion for waiver of juvenile court

jurisdiction.   Id. at 866.   He then signed the name of a district court

judge to the order without the judge’s knowledge or authorization. Id.

The attorney filed the order with the clerk of court. Id. In determining

the appropriate sanction, we considered two aggravating factors and one

mitigating factor. Id. at 868. First, we noted “the forgery was a bold,

clear[,] and calculated act of dishonesty.” Id. Furthermore, we stated,

       Unlike cases involving the forged signature of a client where
       a lawyer may feel a false sense of justification as a
       representative agent, it is hard to imagine how a lawyer
       could ever possess even a momentary sense of justification
       in forging the signature of a judge on a court order.

Id.   Second, we took into account the attorney’s previous ethical rule

violations, including the alteration of a court document. Id. As for the

single mitigating factor, we noted the attorney self-reported his conduct

to the Board and stipulated to the commission that he had violated our

ethical rules. Id. at 868–69.

       Like in Rickabaugh I, the fact that Barry did not and could not file
the court order is only a minor mitigating factor because there was no

open case due to his lack of diligence.      We note, however, Nebraska

disbarred the attorney in Rickabaugh I and that case involved reciprocal

discipline. Here, no jurisdiction has disbarred Barry and this case does

not involve reciprocal discipline.

       We see some differences between Thompson and Barry’s case.

Barry lacks the more colorful disciplinary history of the attorney in

Thompson, whom we sanctioned in three instances, one of which

included misconduct for correcting a typographical error on an original
                                     19

document in a court file without permission. 732 N.W.2d at 866.

However, Barry forged a dissolution decree, unlike the attorney in

Thompson, who forged a scheduling order. See id. We agree with the

commission “the legal nature and consequences to a scheduling order

are significantly less than that of a dissolution of [a] marriage decree.”

      Moreover, in addition to attaching the signature page of a judge

from another case to the fraudulent dissolution decree, Barry also

replaced the case title and case number on the signature page, inserted

the case number on the first page of the decree, and inserted file-stamp

data on each of the four pages of the decree. Such action requires more

forethought and strategizing than that of the attorney in Thompson who

simply forged a judge’s signature.          Lastly, Barry perpetuated his

falsehood for fourteen months while the attorney in Thompson was

discovered within a short period of time. See id.

      Lastly, McGinness is an informative case. 844 N.W.2d 456. In that

case, an attorney “embarked on a course of dishonest conduct” by

attaching fabricated certificates of service to two discovery requests he

had never served to opposing counsel.        Id. at 459.    To fabricate the

certificates of service, the attorney had photocopied an old certificate of

service from his response to opposing counsel’s discovery requests in the

same case.    Id.   When opposing counsel confronted the attorney, the

attorney lied that he had prepared and signed the discovery requests. Id.

The attorney continued to embellish in his filed response to opposing

counsel’s motion for sanctions.       Id.   He went so far as to hire a

handwriting expert to defend his position. Id. At the sanctions hearing,

the attorney maintained his position and thus lied to the district court.

Id. at 460.
                                    20

      In determining the appropriate sanction, we stated the attorney’s

persistence in continuing his lies was a “remarkable” factor that

aggravated the sanction that we ought to impose. Id. at 466. We gave

less weight to his remorse and cooperation because he expressed

remorse and cooperated with the Board only after the district court had

sanctioned him and had referred him to the Board.         Id. at 467.   We

considered other mitigating factors such as his service to the community,

no prior disciplinary history, and no substantial harm to the client. Id.

After taking into account the aggravating and mitigating factors, we

imposed a six-month suspension. Id.

      Here, like the attorney in McGinness, Barry exhibited “remarkable

persistence in pursuing his dishonest course[.]”         See id. at 466.

However, Barry continued his falsehood for fourteen months, a time

period much longer than the length of the attorney’s falsehood in

McGinness. Although we do not know if the attorney in McGinness would

have also perpetuated his falsehood for just as long as Barry did, the fact

of the matter is that opposing counsel in McGinness swiftly confronted

the attorney about the fabrication of the discovery requests and

certificates of service, thereby cutting short the length of the attorney’s

deception. Moreover, more egregious than the attorney’s misconduct in

McGinness, Barry forged a judge’s signature by attaching a signature

page bearing the judge’s signature from a different case to a fraudulent

dissolution decree. As already mentioned, forgery of a judge’s signature

is a grave misrepresentation.     Finally, unlike the misconduct of the

attorney in McGinness, Barry’s misconduct caused harm to his

vulnerable client.

      After a comparative analysis of Rickabaugh I, Thompson, and

McGinness to the case at hand, we conclude the appropriate sanction for
                                    21

Barry’s ethical rule violations falls on the spectrum between the lengthy

three-year suspension in Rickabaugh I and the six-month suspension in

McGinness. Specifically, the appropriate sanction is closer to the nine

months imposed in Thompson. However, before affirmatively concluding

on the appropriate length of the sanction, we consider the mitigating and

aggravating circumstances present in this case.

      A. Mitigating Factors. In his August 6, 2015 letter to the Board,

Barry accepted responsibility for his actions and expressed some degree

of remorse.    We have recognized that an attorney’s acceptance or

acknowledgment      of   some   wrongdoing    constitutes   a   mitigating

circumstance. Liles, 808 N.W.2d at 207; Rylaarsdam, 636 N.W.2d at 91.

Barry also cooperated with the Board, entered stipulations, and waived a

hearing. Such actions mitigate the sanction we will impose for Barry’s

violations of our disciplinary rules.    Cf. Wenger, 469 N.W.2d at 680

(noting the attorney’s failure to cooperate with the committee amounted

to an aggravating factor).

      However, Barry’s remorse and cooperation came on the coattails of

the clerk of court’s discovery of his fraudulent dissolution decree. As the

commission and the Board reasoned, “[T]here is nothing to suggest that

Barry was prepared to abandon his course of deception prior to the Clerk

of Court and Iowa District Court Chief Judge’s contact with Barry’s law

firm.” In McGinness, we stated the attorney’s remorse and cooperation

came after the district court entered an order imposing sanctions and the

Board contacted him concerning a complaint about his misconduct.
844 N.W.2d at 467.       We reasoned “[t]he chronology tends to deflate

consideration of remorse and cooperation as mitigating factors.” Id.

      Here, we agree with the commission that nothing in the record

suggests Barry was prepared to abandon the path he was traversing but
                                          22

for   the   impetus    provided      by   the   unraveling    of   his   deception.

Notwithstanding the chronology of Barry’s self-reporting, because Barry

expressed some level of remorse and cooperated with the Board, we find

a deflated degree of mitigation.

       Additionally, Barry self-reported his misconduct, although he

delivered the letter to the Board after the clerk of court had contacted his

law office inquiring about the dissolution file and it became apparent the

end of his charade was just around the corner.               Admittedly, his self-

reporting is simultaneously self-serving and apologetic. Barry apologized

and stated he understands there should and will be consequences.

Nevertheless, his letter portrays himself as a victim, rather than the

perpetrator, and paints the Millers as relentless clients who pressured

him for updates on the case and made threats against him for his slow

handling on the matter.

       As a whole, the letter contains an oxymoronic, but all too familiar,

combination of self-serving justifications and sincere explanations for his

actions.    Despite the ambivalent nature of his letter, we give some

deflated credit to him for detailing his misconduct in the letter. 1           See

Thompson, 732 N.W.2d at 866, 868–69 (finding an attorney’s self-report
as a mitigating circumstance even though the attorney notified the Board

of his misconduct only after the judge whose signature was forged

instructed him to report the matter to the Board).                 But see Clauss,
530 N.W.2d at 454 (“[The attorney’s] sudden candor was prompted, not

by his discovery of new facts, but by the knowledge of the imminent

revelation of the actual facts.”).

        1Chief Judge Hoffmeyer reported Barry’s misconduct to the Board in a letter

dated August 7, 2015. However, according to the stipulations, Chief Judge Hoffmeyer
telephoned the Board and later provided supporting documents. We are unsure of the
date of this phone call. The Board received Barry’s letter on August 6, 2015.
                                     23

      In addition, Barry performed community service at an orphanage

in Haiti. See McGinness, 844 N.W.2d at 467 (recognizing service to the

community as a mitigating factor).        Additionally, Barry has been

suffering from depression. Illness does not reduce the serious nature of

Barry’s ethical rule violations, but it influences the severity and type of

discipline we will impose.     Nevertheless, “we will not excuse ethical

violations because of an attorney’s ill health, emotional problems,

personality disorders, or the general stress of a busy law practice.”

Hansel, 558 N.W.2d at 191.

     We have recognized depression as a mitigating factor. Thompson,
732 N.W.2d at 868. In Grotewold, we stated “depression can take hold of

a person without his or her knowledge or understanding of the need for

treatment.” 642 N.W.2d at 294.      Furthermore, “these symptoms too

often appear before the disease is diagnosed and treatment is sought.”

Id. at 295. If what he claims in his letter is true, Barry worked for the

past few years with undiagnosed and untreated depression. This is an

important mitigating factor.   However, absent evidence of the relation

between the depression and the misconduct, we cannot understand “the

full extent of depression as a mitigating circumstance in the imposition

of discipline.” Id.

      In his letter to the Board, Barry somewhat established a

relationship between his depression and his ethical rule violations by

explaining how his depression prevented him from pressing the “send”

button after doing the substantive work because he “just became

paralyzed and couldn’t do it.” Such an explanation explains his lack of

diligence in filing the dissolution petition but loosely explains his

misrepresentations to the Millers.    See id. at 296 (stating the record

contained plenty of evidence to explain the relationship between the
                                         24

depression and the neglect of professional duties but reasoning the

evidence did not explain the relationship between the depression and the

false   statements   to   the   court,    although   acknowledging   the   two

circumstances coexisted).

        Moreover, Barry has not been receiving treatment from a licensed

mental health professional. The record contains a letter from Rita Henry

with Inner Prosperity and treatment records. Such information does not

provide any details on Henry’s credentials.

        Furthermore, since self-reporting the matter to the Board in

August 2015, Barry only attended seven counseling sessions with Henry

and eight other sessions, such as “one-day healing intensive.” In 2017,

Barry only attended three counseling sessions, once in March, April, and

May, respectively. In light of the fact that Barry claimed in his letter that

the debilitating symptoms of depression adversely impacted his ability to

work, like the commission, we express concerns about the adequacy of

the frequency of counseling Barry received.

        To be fair, at the time of his letter, Barry stated he was on the

waiting list for inpatient treatment at the Turnaround House in Ojai,

California.   Although subsequent recovery efforts are important as a

mitigating factor, we decline to speculate on the question of whether

Barry is now receiving treatment at Turnaround House and, if not,

whether he has recently sought help from a licensed health professional,

such as a psychiatrist or psychologist. Accordingly, Barry’s depression

plays a minor mitigating role in the sanction we ought to impose.

        Additionally, Barry’s law office was in transition at the time of the

Miller case because his father and uncle, both partners at the office, were

in the process of retiring.      Thus, Barry and his other law partner

absorbed extra work.       The stress of a law practice does not excuse
                                     25

Barry’s misconduct, but we do consider his stressful situation as a

mitigating factor in determining the proper discipline.        See Weiland,
885 N.W.2d at 215 (considering the attorney’s testimony that his mother

was in and out of the hospital, his car broke down during that time, he

had issues with city inspectors and his apartment, and he was working

on other time-consuming cases); Wenger, 469 N.W.2d at 680–81

(considering the attorney’s increased workload because of his law

practice’s transition from a two-lawyer to a sole practitioner office, his

new responsibility as the primary caretaker of his newborn child because

of his wife’s hospitalization, and his depressive disorder).

      Lastly, Barry claimed he placed his license in inactive status

following his self-reporting. We view an attorney’s voluntary cessation of

law practice as a mitigating factor.         See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Lickiss, 786 N.W.2d 860, 871 (Iowa 2010).

      B. Aggravating Factors. We now turn to the aggravating factors.

We emphasize “[w]hat should dictate the sanction in this case is the

nature, number, and seriousness of the ethical violations[.]”       Hansel,
558 N.W.2d at 192. Barry’s misconduct implicates “two core values of

our profession”: “honesty and integrity[.]” Id.

      Misrepresentation is a “grave and serious breach of professional

ethics.” Rickabaugh II, 728 N.W.2d at 382 (quoting Iowa Supreme Ct. Bd.

of Prof’l Ethics & Conduct v. Stein, 603 N.W.2d 574, 576 (Iowa 1999)). We

have repeatedly recognized “[f]undamental honesty is the base line and

mandatory requirement to serve in the legal profession.”           Bauerle,
460 N.W.2d at 453.      In fact, “the paramount need for lawyers to be

trustworthy” forms the foundation for “[t]he whole structure of ethical

standards.”   Id.   Thus, Barry’s misrepresentation of the status of the

dissolution case to the Millers and forgery of a judge’s signature
                                    26

constitute serious breaches of the fundamental concepts we hold dear to

our justice system. See Stowe, 830 N.W.2d at 743 (“Forgery strikes at

the very heart of an attorney’s trustworthiness and honesty.”). When our

court officers circumvent the truth, whether in their own interests or for

the sake of their clients’ interests, they damage the court system itself

and the public’s confidence in the court system.

      Moreover, “[a] lawyer has a very special responsibility for candor

and fairness in all his dealings with a court” because “[a]bsent mutual

trust and confidence between a judge and a lawyer—an officer of the

court—the judicial process will be impeded and the administration of

justice frustrated.” Lesyshen, 585 N.W.2d at 288 (quoting Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Plumb, 546 N.W.2d 215, 217–18 (Iowa

1996)).

      Even in light of mitigating circumstances, “[t]he controlling

consideration is the absolute necessity for lawyers to be absolutely

honest.”   Clauss, 530 N.W.2d at 455.       In fact, cases involving false

statements or misrepresentations to the court usually result in more

severe disciplinary sanctions. West, 901 N.W.2d at 528. Additionally, as

we stated in Thompson, we consider forging a judge’s signature as a more

serious crime than forging a client’s signature. See 732 N.W.2d at 868.

      Furthermore,    Barry’s   perpetuation   of   his   deception   “is   a

remarkable aggravating factor.” McGinness, 844 N.W.2d at 466 (stating

the attorney repeatedly lied to opposing counsel and to the district court

and, despite having a number of opportunities to withdraw from his

deception, he “simply dug himself into a progressively deeper ethical

pit”). In fact, forging a fraudulent dissolution decree was “merely the last

step in a dishonest scheme” that lasted for fourteen months.           Iowa
                                     27

Supreme Ct. Att’y Disciplinary Bd. v. Kallsen, 814 N.W.2d 233, 238 (Iowa

2012).

      Prior disciplinary action is a significant aggravating factor.

Weiland, 885 N.W.2d at 215; see also Lesyshen, 585 N.W.2d at 288

(considering the attorney’s prior public reprimand). “This is particularly

true when the current rule violations involve the same type of conduct as

the prior conduct subject to discipline.” Weiland, 885 N.W.2d at 215;

accord Thompson, 732 N.W.2d at 866, 868 (noting the similarity between

the attorney’s most recent forgery and his history of discipline,

particularly prior misconduct involving alteration of a court document).

      In 2013, Barry failed to file an appellate proof brief and designation

of appendix, causing the dismissal of his client’s appeal.       The Board

admonished Barry for neglecting his client’s appeal, in violation of rules

32:1.3 (lack of diligence) and 32:3.2 (failure to expedite litigation). It is

apparent that our past admonition has not improved Barry’s conduct in

pursuing his client’s matters with diligence.         We note this prior

misconduct involved no misrepresentations.

      Harm to a client is also an aggravating factor. West, 901 N.W.2d

at 528; Weiland, 885 N.W.2d at 215. Miller’s dissolution took well over

fourteen months to reach completion even though Barry testified the

dissolution was “simple.” Miller’s new counsel finalized the dissolution

in just a few months.

      Lastly, vulnerability of the client is an aggravating factor. Weiland,
885 N.W.2d at 215.      Barry stated in his letter that Miller’s wife was

abusive toward Miller, and Miller wanted her to leave him alone.

Additionally, Miller has been low functioning since birth.           Miller’s

brothers were present to help him throughout the dissolution process.

Barry knew of Miller’s situation and his vulnerability, yet deceived the
                                       28

Millers and failed to act with diligence in filing the dissolution petition.

See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Stowers, 626
N.W.2d 130, 133 (Iowa 2001) (“Each time an attorney betrays a client’s

trust by failing to fulfill professional obligations, and then compounds

the damage by intentionally concealing the failure, public confidence in

our profession is diminished.”).

       C.     Appropriate Sanction. We find Barry’s misconduct is more

egregious than those in McGinness and Thompson because of the

continuous nature of his misconduct over a long period of time. Rather

than owning up to his lack of diligence, Barry covered it up by forging a

divorce decree. His actions not only caused the client but also the staff

of the clerk’s office to expend time and resources to investigate Barry’s

deception. Furthermore, Barry took advantage of a client who was in a

vulnerable position. However, we find his misconduct is less egregious

than that in Rickabaugh I. Accordingly, we suspend Barry’s license to

practice law in Iowa for an indefinite period with no possibility of

reinstatement for one year from the date of filing of this opinion. As an

additional requirement for reinstatement, Barry must provide an

evaluation from a licensed health care professional verifying his fitness to

practice law.

       V. Disposition.

       We suspend Barry’s license to practice law in Iowa for an indefinite

period with no possibility of reinstatement for one year from the date of

filing of this opinion. The suspension applies to all facets of the practice

of law.       See Iowa Ct. R. 34.23(3).       Barry must comply with the

notification requirements of Iowa Court Rule 34.24.             To establish his

eligibility   for   reinstatement,   Barry   must   file   an   application   for

reinstatement meeting all applicable requirements of Iowa Court Rule
                                   29

34.25 and provide an evaluation from a licensed health care professional

verifying his fitness to practice law. We tax the costs of this action to

Barry in accordance with Iowa Court Rule 36.24(1).

      LICENSE SUSPENDED.